             Case 19-10953-CSS   Doc 10-2   Filed 05/01/19   Page 1 of 8




                        EXHIBIT B
                         Proposed Final Order




DOCS LA:321150.6
                Case 19-10953-CSS              Doc 10-2        Filed 05/01/19        Page 2 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE



In re:                                                     ) Chapter 11

KONA GRILL,INC., et al.,l                                  ) Case No.: 19-10953 O
                                                             Joint Administration Requested
                                    Debtors.               )



              FINAL ORDER(A)APPROVING THE DEBTORS'PROPOSED
            ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE UTILITY
         SERVICES,(B)PROHIBITING UTILITY COMPANIES FROM ALTERING,
           REFUSING,OR DISCONTINUING SERVICES,(C)APPROVING THE
          DEBTORS'PROPOSED PROCEDURES FOR RESOLVING ADEQUATE
            ASSURANCE REQUESTS,AND(D)GRANTING RELATED RELIEF


                   Upon the motion (the "Motion")2 of the above-captioned debtors and debtors in

possession .(collectively, the "Debtors") for the entry of a final order (this "Final Order"),

(a) approving the Debtors' Proposed Adequate Assurance of payment for future utility services,

(b) prohibiting Utility Companies from altering, refusing, or discontinuing services,(c) approving

the Debtors' proposed procedures for resolving Adequate Assurance Requests, and (d) granting

related relief; all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of RefeNence from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding


' The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
  Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
  International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
  above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.

2    A capitalized terms used but not defined herein shall have the meaning ascribed to it in the Motion.



DOGS LA:32ll50,6
              Case 19-10953-CSS         Doc 10-2      Filed 05/01/19     Page 3 of 8




pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that the relief requested

in the Motion is in the best interests of the Debtors' estates, their creditors, and other parties in

interest; and this Court having found that the Debtors' notice of the Motion and opportunity for a

hearing on the Motion were appropriate and no other notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at hearings before this Court (the "Hearings"); and this Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.   The Motion is granted on a final basis as set forth herein.

                   2.   The Debtors shall cause a copy of this Final Order to be served on each

Utility Company listed on the Utility Services List no later than two business days after the date

this Final Order is entered.

                   3.   The Debtors are authorized to cause the Adequate Assurance Deposit to be

held in a segregated account during the pendency of these chapter 11 cases.

                   4.   The Adequate Assurance Deposit, together with the Debtors' ability to pay

for future utility services in the ordinary course of business subject to the Adequate Assurance




DOCS LA:321150.6
              Case 19-10953-CSS            Doc 10-2    Filed 05/01/19     Page 4 of 8




Procedures, shall constitute adequate assurance of future payment as required by section 366 of

the Bankruptcy Code.

                          All Utility Companies are prohibited from altering, refusing, or

discontinuing services on account of any unpaid prepetition charges, the commencement of these

chapter 11 cases, or any perceived inadequacy of the Proposed Adequate Assurance.

                6.        The following adequate assurance procedures (the "Adequate Assurance

Procedures") are hereby approved:

                a. Any Utility Company that objects to the Proposed Adequate Assurance must
                   serve an Adequate Assurance Request on:: (i) the Debtors, Kona Grill, Inc.,
                   15059 N. Scottsdale Rd., Suite 300, Scottsdale, AZ 85254, Attn: Christopher
                   J. Wells;(ii) proposed counsel for the Debtors, Pachulski Stang Ziehl &Jones
                   LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn: James
                   E. O'Neill (joneill@pszjlaw.com); (iii) counsel to any statutory committee
                   appointed in these cases; (iv} counsel for the Debtors' prepetition and
                   postpetition secured lenders, Buchanan Ingersoll &Rooney PC, 919 North
                   Market Street, Suite 990, Wilmington,DE 19801-1054 Attn: Mary F. Caloway,
                   (mary.caloway@bipc.com); and (v) the Office of The United States Trustee,
                   Attn: Jaclyn Weissgerber, (jaclyn.weissgerber@usdoj.gov), 844 King Street,
                   Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (collectively, the
                   "Notice Parties").

                    b. Any Adequate Assurance Request must:(i) be made in writing;(ii) identify the
                       location for which Utility Services are provided; and (iii) explain why the
                       Utility Company believes the Proposed Adequate Assurance is not sufficient
                       adequate assurance of future payment.

                    c. The Debtors are authorized to resolve, in their sole discretion, any Adequate
                       Assurance Request by mutual agreement with a Utility Company and without
                       further order of the Court and, in connection with any such agreement, in their
                       sole discretion, provide a Utility Company with alternative adequate assurance
                       of payment, including cash deposits, payments of prepetition balances,
                       prepayments, or other forms of security, without further order of the Court, if
                       the Debtors believe such alternative assurance is reasonable.

                    d. If the Debtors are unable to consensually resolve an Adequate Assurance
                       Request by mutual agreement within 14 days of receipt of the Adequate
                       Assurance Request, the Debtors will seek a hearing with the Court (the
                       "Determination Hearing") to determine the appropriate amount of adequate


 DOCS LA:321150.6
              Case 19-10953-CSS             Doc 10-2       Filed 05/01/19   Page 5 of 8



                        assurance required with respect to such Adequate Assurance Request. Pending
                        resolution of such Adequate Assurance Request at the Determination Hearing,
                        the Utility Company shall be prohibited from altering, refusing, or
                        discontinuing services to the Debtors on account of unpaid charges for
                        prepetition services or on account of any objections to the Proposed Adequate
                        Assurance.

               e. The Utility Companies are prohibited from requiring additional adequate
                  assurance of payment other than pursuant to the Adequate Assurance
                  Procedures.

               £ All Utility Companies who are served and do not file an objection or serve an
                 Adequate Assurance Request shall be: (a) deemed to have received adequate
                 assurance of payment "satisfactory" to such Utility Company in compliance
                 with section 366 of the Bankruptcy Code; and (b) forbidden to discontinue,
                 alter, or refuse services to, or discriminate against, the Debtors on account of
                 any unpaid prepetition charges, or require additional assurance of payment
                 other than the Proposed Adequate Assurance.

               g. The Debtors are authorized to add or remove any Utility Company from the
                  Utility Services List, and the Debtors shall add to or subtract from the Adequate
                  Assurance Deposit an amount equal to one half ofthe Debtors' average monthly
                  cost of utility service for each subsequently-added or removed Utility Company
                  as soon as practicable. For Utility Companies that are added to the Utility
                  Services List, the Debtors will cause a copy of this Final Order, including the
                  Adequate Assurance Procedures, to be served on such subsequently added
                  Utility Company. Any Utility Company subsequently added to the Utility
                  Services List shall be bound by the Adequate Assurance Procedures.


                   7.       The relief granted herein is for all Utility Companies providing Utility

Services to the Debtors and is not limited to those parties or entities listed on the Utility Services

List.

                   8.       If any utility account with a Utility Company is closed during the course of

these chapter 11 cases, without the need for further order of this Court or notice to any parties

except as otherwise provided herein, the Debtors shall be authorized to decrease the amount ofthe

Adequate Assurance Deposit by withdrawing from the segregated account the amount deposited

with respect to such closed account provided that the Debtors (i) obtain the affected Utility


                                                      G~
DOCS LA:321150.6
                Case 19-10953-CSS          Doc 10-2      Filed 05/01/19    Page 6 of 8




Company's consent to do so or (ii) provide the affected Utility Company with seven days' prior

written notice of their intent to do so and receive no response to such notice. Upon the effective

date ofa chapter 11 plan in these cases,the Debtors may close the segregated bank account without

the need for any notice to, or action, order or approval of, this Court.

                9.        The Debtors' service of the Motion upon the Utility Services List shall not

constitute an admission or concession that each such entity is a "utility" within the meaning of

section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

thereto.

                 10.      The Debtors are authorized, but not directed, to pay Engie all prepetition

accrued but unpaid service and administrative fees due to Engie, and to continue such payments

to Engie with respect to postpetition service and administrative fees in the ordinary course of the

Debtors' business.

                    11.

                    12.   The banks and financial institutions on which checks were drawn or

electronic payment requests made in payment of the prepetition obligations approved herein are

authorized to receive, process, honor, and pay all such checks and electronic payment requests

 when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtors' designation of any particular check or electronic payment request as approved by this

 Final Order.

                    13.   Notwithstanding the relief granted herein and any actions taken hereunder,

 nothing contained in the Motion or this Final Order or any payment made pursuant to this Final


                                                     E
 DOCS LA:321150.6
              Case 19-10953-CSS           Doc 10-2     Filed 05/01/19      Page 7 of 8




Order shall constitute, nor is it intended to constitute, an admission as to the validity or priority of

any claim or lien against the Debtors, a waiver ofthe Debtors' rights to subsequently dispute such

claim or lien, or the assumption or adoption of any agreement, contract, or lease under section 365

of the Bankruptcy Code.

                14.      The Debtors are authorized to issue postpetition checks, or to effect

postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are

dishonored as a consequence of these chapter 11 cases with respect to prepetition amounts owed

in connection with any Utility Services.

                   15.   Notwithstanding anything to the contrary contained herein, any payment

made or to be made under this Order, any authorization contained in this Order, or any claim for

which payment is authorized hereunder, shall be subject to any orders ofthis Court approving any

debtor in possession financing for, or any use ofcash collateral by,the Debtors, and any documents

providing for such debtor in possession financing and the Budget governing such debtor in

possession financing and use of cash collateral.

                   16.   Notice ofthe Motion satisfies the requirements ofBankruptcy Rule 6004(a).

                   17.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions ofthis

Final Order are immediately effective and enforceable upon its entry.

                   18.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Final Order in accordance with the Motion.

                   19.   The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Final Order.



DOGS LA:321150.6
               Case 19-10953-CSS   Doc 10-2   Filed 05/01/19   Page 8 of 8



Dated:              , 2019


                                          UNITED STATES BANKRUPTCY JUDGE




 DOCS LA:321150.6
